J-A33004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.B.                                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

M.B.

                            Appellee                 No. 2025 EDA 2014


                 Appeal from the Order Entered June 11, 2014
             In the Court of Common Pleas of Montgomery County
                   Domestic Relations at No(s): 2007-25006


BEFORE: LAZARUS, J., WECHT, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY LAZARUS, J.:                  FILED NOVEMBER 24, 2014

        J.B. (“Mother”) appeals from the order entered in the Court of

Common Pleas of Montgomery County.             For the following reasons, we

remand.

        The trial court’s June 5, 2014 order, docketed on June 11, 2014,

entered a purported custody agreement between Mother and M.B. (“Father”)

as a per curiam order of court.1 On June 6, 2014, one day after the order

was signed, Mother filed a petition to modify; she filed another petition to

modify on June 13, 2014, two days after the order was docketed. However,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The order reads: “AND NOW, this 5th day of June 2014, it is hereby
ORDERED and DECREED that the attached Custody Agreement Re: Custody
of [M.B.] and [T.B.] is entered an as Order of Court.” BY THE COURT: Per
Curiam, J.
J-A33004-14



on May 27, 2014, prior to the docketing of the order, an order was entered

scheduling the parties for conciliation on June 18, 2014 pursuant to

Pa.R.C.P.     1915.4-3.2     See     Pa.R.C.P.   1915.4-1   (Alternative   Hearing

Procedures for Partial Custody Actions).3        Because Mother’s appeal of the

June 5 per curiam order was pending, conciliation never occurred and the

court was precluded from proceeding with a hearing on the parties’ petitions

to modify.4

        Notably, the trial court states it was unaware that the per curiam order

had been signed or docketed, and that it only became aware of the order

____________________________________________


2
    Rule 1915.4-3 states:

        (a)   Non-Record Proceedings. In those jurisdictions that
              utilize an initial non-record proceeding such as a
              conciliation conference or office conference, if no
              agreement is reached at the conclusion of the proceeding,
              the conference officer or conciliator shall promptly notify
              the court that the matter should be listed for trial.

        (b)   Trial. The trial before the court shall be de novo. The
              court shall hear the case and render a decision within the
              time periods set forth in Rule 1915.4.
3
   Pursuant to Rule 1915.4-1, Montgomery County has certified to the
Domestic Relations Procedural Rules Committee that their custody
proceedings generally are conducted in accordance with Rule 1915.4-3. The
court explained if the parties reach an agreement in conciliation, the order is
forwarded to the court for approval; if no agreement is reached, the
conciliator schedules the matter for court. Here, the court noted the peculiar
procedure where the per curiam order was signed prior to the scheduled
conciliation.
4
    Father had filed a petition to modify on April 28, 2014.



                                           -2-
J-A33004-14



when the notice of appeal was filed.    It appears from our review that the

order was entered as a result of an administrative error.

      We agree with the trial court that the matter requires remand so that

the court can resolve the outstanding petitions to modify.

      Remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2014




                                    -3-